TO\YX;8K.\ I), District Judge
(orally). The evidence and sample in this case show that the cotton bureau covers, and like articles, which are its subject, were ornamented with fancy work or effects produced in part by drawing out threads of the fabric, and in part by-binding the remaining ones into groups by the use of needle and thread, so as to form open spaces between them. Fancy work of this character is known as “'drawn work.” The articles were classified for duty as “manufactures of cotton, embroidered,” under paragraph 373 of the act of 1890, — apparently on the theory that the use of the needle and thread in producing this open work was embroidery. Rut not all sewing or stitching with, needle and thread is embroidery, nor tambouring (which would equally render them dutiable as assessed), the proof in the case showing that drawn work is different *804from either. The contention of the importer that this importation was a manufacture of cotton not enumerated is therefore sustained by the evidence. Decision of the board of appraisers reversed.